Citation Nr: 1229272	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenic reactions, paranoid type. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part, declined to reopen the Veteran's claim for service connection for schizophrenic reactions, paranoid type. 

This appeal was previously before the Board and the Board remanded the claim in July 2011 for additional development.  The case has been returned to the Board for further appellate consideration. 

The Board has also considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, the Veteran was previously denied service connection for a schizophrenic reaction, claimed as a nervous condition.  In November 2007, the Veteran filed a claim for service connection for a "mental condition" and the recent medical evidence continues to reflect a schizophrenia-based condition.  Accordingly, new and material evidence is required to reopen the claim.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  A July 1969 rating decision denied entitlement to service connection for schizophrenic reaction.  The Veteran was notified of that decision later that month and did not appeal; therefore, that decision is final. 

2.  Additional evidence associated with the claims file since the July 1969 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia/schizophrenic reaction, and/or does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for schizophrenia/schizophrenic reaction.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided VCAA notice to the Veteran in December 2007 and April 2008 letters, issued prior to the October 2008 decision on appeal.  These letters collectively included notice as to what information and evidence is needed to substantiate the claims for service connection, to include the need to submit new and material evidence to reopen the previously denied claims, as well as advising the Veteran of the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  They also provided notice of the types of evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  The letters further provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disability.  The Board notes the April 2008 letter stated the date of the notice of the prior denial as July 14, 1969, which is actually the date of the rating decision.  The notice was not issued until July 25, 1969.  However, such typographical error is harmless and does not change the fact that new and material evidence is required to reopen the claim.  Accordingly, there is no prejudice to the Veteran in deciding the claim at this time.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and hearing testimony.  A request for the Veteran's Social Security disability records resulted in a response that the Veteran's records were destroyed.  In September 2011 the Veteran was advised that the records were not available.  In October 2011 a memorandum of records unavailability was prepared.  The claim was last adjudicated in May 2012.  As appropriate actions were taken concerning the request for Social Security records and additional VA records were obtained as requested, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA medical opinion was not obtained concerning his claim for service connection for schizophrenic reaction.  The Board, however, finds that no such opinion is required in this case, where the evidence does not reflect that this claim should be reopened.  Consequently, VA is under no duty to obtain medical opinions regarding that issue. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

By rating decision of July 14, 1969, the RO denied service connection for a claimed nervous condition, noting that service treatment records were completely negative for any mental disorder, and pointing out that his psychosis was not manifested within the post service presumptive period.  The Veteran was notified of the July 14, 1969 rating decision via a July 25, 1969 letter.  Per instructions contained on the Disability Award (VA Form 21-6798) prepared and signed on July 16, 1969, that letter included an enclosed VA Form 21-6896 that provided notice that his claim for a nervous condition was denied.  The VA Form 21-6798 bore a date stamp which indicated that the information on the form was entered into VA's data processing system on July 25, 1969, which corresponds to the date on the notice letter.


Although the claims file does not contain a copy of the completed VA Form 
21-6896, the Veteran is presumed to have been provided proper notice.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311; Mindenhall, supra.  The absence of a copy of the enclosed VA Form 21-6896 in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged that he did not receive notice of the prior denial.  The Board finds, therefore, that the Veteran was notified of July 1969 decision and did not appeal, and the July 1969 decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. § 19.153 (1969). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Veteran filed the instant claim for service connection for a mental condition in November 2007.  

At the time of the July 1969 rating decision, the record included service treatment records showing that his entrance examination of December 1963 was normal.  His report of medical history from the same month revealed he answered "no" to having frequent trouble sleeping, frequent/terrifying nightmares, depression or excess worry, or nervous trouble of any sort.  The service treatment records are entirely negative for any treatments for, or complaints of a psychiatric nature.  His separation examination of January 1966 yielded normal findings on psychiatric evaluation and the accompanying report of medical history again revealed him to deny the same manifestations as he denied in December 1963. 

The file also included treatment records from December 1968 through June 1969 showing that the Veteran was admitted to the VA hospital on an involuntary basis, and treated for psychiatric symptoms that included visual, auditory and olfactory hallucinations, withdrawal, and suspiciousness of others.  He reported a history of having a motor vehicle accident in 1966, but his parents noted the accident was in 1967.  The accident resulted in lacerations of the forehead and face, and an 11 day hospitalization.  He was reported to have had a rather marked personality change following that hospital stay, and was withdrawn, suspicious and uncooperative, with poor sleep.  His sibling was reported to have tried to have him hospitalized earlier than this time, but he avoided it by moving to a different state.  He had his license revoked after a drunken driving incident in October 1968, and following this he impulsively drove his brother's truck and wrecked it in December 1968.  After this incident he was placed in jail and became actively psychotic and delusional.  

The VA hospital records from December 1968 through June 1969 reported a military history of having served between February 1964 and February 1966 as a crew member of a tank battalion, with one incident of demotion for reporting to duty with a hangover.  Otherwise no significant military history was reported in these records.  His hospital course was significant for his hallucinations stopping after about 10 days of treatment, but with delusions that persisted until mid February.  He was deemed in satisfactory condition by March 1969.  He was diagnosed with schizophrenic reaction, paranoid type, considered in partial remission.  A May 1969 hospital summary generally summarized the same findings, with notation of his being granted a 90 day trial visit to reside with his father, and possible discharge if he were shown to remain adjusted.  

Evidence received subsequent to the July 1969 rating decision includes an August 1969 VA record that essentially recited the findings shown in the records from December 1968 through June 1969.  The records discussed follow-up visits with his progress, but provided no opinion as to the etiology of his psychiatric symptoms.  An April 1970 addendum was duplicative, with the exception that it discussed his current living arrangements and a discussion of his having a very marginal adjustment.  Also received were VA treatment records of June 1971 showing he was readmitted to the hospital for symptoms of weakness and nervousness.  The history of an accident in 1967 resulting in facial lacerations and an 11 day hospital stay was again recited, along with the subsequent personality change to being withdrawn, suspicious and uncooperative, with the subsequent hospital stay for schizophrenia.  Following physical examination which revealed some inappropriate smiling, a somewhat blunted affect, and memory impairment, he was assessed with schizophrenia, undifferentiated type.  No discussion as to etiology is shown in these records.   

Letters sent by the Veteran's father in April 1973 and May 1973 discussed the Veteran's current health status as bad nerves at that time and a request to continue the Veteran's nonservice connected pension benefits.  

A September 1971 VA review examination for purposes of continuing nonservice connected pension and a Social Work survey of the same month noted his ongoing problems with schizophrenia but provided no opinion as to the etiology of this condition.  

In July 2008 a letter from South West Virginia Community Health Systems in response to the VA's records request replied that it had no records in regards to his schizophrenia, and that he had not been seen since 2003.  

VA records from 2004 through 2011 show treatment for schizophrenia, chronic paranoid type.  Records from July 2011 focused on hospitalization for persistent left lower extremity pain and swelling eventually diagnosed as ischemia, with some of the critical care nursing notes revealing that he was observed hallucinating and thinking the year was 1969.  None of these records provide any discussion as to etiology of the schizophrenia or the manifestations therein.

Attempts to obtain Social Security Administration (SSA) records were met with a July 2011 response from the SSA National Records Center (NRC) stating that the medical records had been destroyed.  A formal finding of unavailability of such records was entered on October 2011.  The Veteran was notified of such unavailability of records in a September 2011 letter.  

None of the evidence received since the July 1969 denial of service connection provided any nexus opinions relating schizophrenia/schizophrenic reaction to service, nor did they otherwise include evidence to suggest that the Veteran's schizophrenia was either manifested in service, was otherwise related to service, or became manifested within the one year presumptive period after service.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a schizophrenic reaction does not relate to an unestablished fact necessary to substantiate the claim, is cumulative or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, while some of the evidence is new in that it was not previously of record, the evidence is not material.  Accordingly, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for schizophrenia/schizophrenic reaction is not reopened.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for schizophrenia/schizophrenic reaction is not reopened, and the appeal is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


